MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Jul 15 2016, 8:53 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Keith Hosea,                                             July 15, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         24A01-1512-CR-2188
        v.                                               Appeal from the Franklin Circuit
                                                         Court
State of Indiana,                                        The Honorable Clay M.
Appellee-Plaintiff                                       Kellerman, Judge
                                                         Trial Court Cause No.
                                                         24C02-1408-F5-949



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 24A01-1512-CR-2188 | July 15, 2016             Page 1 of 4
                                             Case Summary
[1]   Keith Hosea appeals his conviction for level 5 felony burglary following a jury

      trial. The sole issue presented for our review is whether the State presented

      sufficient evidence to support his conviction. Finding the evidence sufficient,

      we affirm.


                                  Facts and Procedural History
[2]   On July 29, 2014, at about 4:44 a.m., Keith Hosea used a crowbar to break in

      and enter through the back door of a bar. Four infrared surveillance cameras

      captured Hosea breaking into and re-entering the bar three separate times over a

      forty-five-minute period. The cameras also captured Hosea stealing alcohol, t-

      shirts, candy, and money from the bar.


[3]   Hosea lived in a trailer that was about a five-minute walk from the bar. At the

      time of the burglary Hosea was banned from the bar and was only allowed to

      purchase carryout alcohol. Hosea is described as being tall and lanky, with

      hollow cheeks and high cheek bones and a scar on the right side of his face.

      Due to Hosea’s distinct features three witnesses were able to identify him in the

      surveillance video before and during the trial. Bar owner Beverly Harrison has

      known Hosea since the 1990s and was able to identify Hosea in the video by his

      cheek, jawline, hair, and gait. Longtime bartender Lujuana Wilson has known

      Hosea through her family her whole life and identified Hosea because of his

      hollow cheeks and scar on the right cheek and by his build. Franklin County

      Sheriff’s Deputy John Roberts has known Hosea through his family since 1984


      Court of Appeals of Indiana | Memorandum Decision 24A01-1512-CR-2188 | July 15, 2016   Page 2 of 4
      and identified Hosea by his high cheek bones, the structure of his nose, and the

      way he carried himself. Each person who identified Hosea had no doubt in his

      or her mind that he was the person in the video. Hosea was arrested three

      weeks after the burglary occurred.


[4]   The State charged Hosea with level 5 felony burglary. Following a trial, the

      jury found Hosea guilty as charged. This appeal ensued.


                                     Discussion and Decision
[5]   Hosea challenges the sufficiency of the evidence to support his burglary

      conviction. “When reviewing the sufficiency of the evidence, we do not

      reweigh evidence or judge witness credibility; rather, we consider only the

      evidence and reasonable inferences most favorable to the judgment.” Hudson v.

      State, 20 N.E.3d 900, 903 (Ind. Ct. App. 2014). “This review respects the

      factfinder’s exclusive province to weigh conflicting evidence.” Id. (citation and

      quotation marks omitted). “We must affirm if a reasonable trier of fact could

      find the defendant guilty beyond a reasonable doubt based upon the probative

      evidence and reasonable inferences drawn from the evidence presented.” Id.


[6]   Hosea’s sole assertion on appeal is that due to the “[g]reen fuzzy” quality of the

      surveillance video the witnesses’ identifications of him were insufficient to

      prove that he committed the burglary. Appellant’s Br. At 12. We disagree.

      Three witnesses who have known Hosea for years were able to use the video

      and still photographs taken from the video to identify him. Each witness had

      knowledge of his physical appearance and gait and was able to identify him by

      Court of Appeals of Indiana | Memorandum Decision 24A01-1512-CR-2188 | July 15, 2016   Page 3 of 4
      pinpointing his distinct features in the video and photographs. Hosea also

      argues that none of the stolen items were found in his possession. However,

      Hosea was arrested a few weeks after the incident, which gave him adequate

      time to get rid of the evidence.


[7]   Hosea’s argument is essentially an invitation for this Court to reweigh the

      evidence and reassess witness credibility, which we will not do. The State

      presented sufficient evidence to allow the jury to determine that Hosea

      committed burglary. Therefore, we affirm Hosea’s conviction.


[8]   Affirmed.


      Najam, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 24A01-1512-CR-2188 | July 15, 2016   Page 4 of 4